Citation Nr: 1509533	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) to include headaches.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral arm disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to a TBI.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services
WITNESSES AT HEARING ON APPEAL

Veteran and C.S.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that the issue of entitlement to service connection for residuals of a TBI to include headaches was originally phrased as two separate claims for entitlement to service connection for a head injury and headaches.  Based on the Veteran's testimony the Board has combined the claims into one issue (they are the same problem).

The Board also notes that an April 2010 rating decision notes that the Veteran had previously filed claims for service connection for a head injury, which were denied in August 1965 and July 1970.  There are no records or documents relating to such rating decisions included in the record.  Accordingly, the Board will consider this as an original claim for service connection, as opposed to a claim to reopen a previously denied claim for service connection.

In July 2014 the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing; a transcript of the hearing is of record.

This case has been processed electronically using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's headaches, back disability, bilateral arm disability, bilateral knee disability, bilateral ankle disability and acquired psychiatric disability are not etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI, to include headaches, a back disability, bilateral arm disability, bilateral knee disability, bilateral ankle disability and acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

With regard to the Veteran's claims for entitlement to service connection for a bilateral arm disability and bilateral ankle disability, a review of the post-service VA and private treatment records shows no mention of a diagnosis of either a bilateral arm disability or a bilateral ankle disability.

A November 2007 VA treatment note discusses that the Veteran had been referred for evaluation of both arms for cervical radiculopathy but that he refused a needle examination/EMG.  No actual diagnosis of radiculopathy is of record.

The Board notes that there has been no diagnosis of an actual disability and in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the Veteran's remaining claims, a review of the record shows current diagnoses of a back disability, headaches, a bilateral knee disability and an acquired psychiatric disability.

Further, the evidence also shows that the Veteran suffered a head injury during his active duty service in 1963.  As discussed below, service treatment records are unavailable for review.  Thus, giving the Veteran the benefit of the doubt, the Board will assume that the Veteran suffered a TBI in the reported parachute incident in 1963.

The question remaining is whether the Veteran's current disabilities are etiologically related to an in-service parachute accident that occurred over 50 years ago.

With regard to the Veteran's back disability and bilateral knee disability there is no medical evidence of record that suggests a nexus between the in-service accident and the current disability.  In fact, significant evidence shows that the Veteran seriously injured his back in a workplace accident in approximately 1999.  Treatment records show significant treatment between 1999 and 2000 for a back disability including notations of receiving Workers Compensation and a finding that the Veteran was disabled by the Social Security Administration.  In the many pages of treatment records the Veteran never mentions that he first injured his back during active duty service, providing significant factual evidence against his own claim.

With regard to the Veteran's claims for residuals of a TBI, including headaches and an acquired psychiatric disorder, the Veteran submitted a June 2009 and an April 2010 VA treatment record in which the treatment provider notes that "mood disorder and anxiety disorder were caused, in part, by a head injury with brief loss of consciousness from parachute accident at Fort Campbell, KY."  The treatment provider does not give any rationale for the opinion, but does provide some limted evidence in support of these claims. 

The Veteran was afforded a VA TBI examination in May 2012.  The examiner noted that the Veteran had a TBI in 1963 and that he suffered from tension headaches.  After reviewing the claims file the examiner opined that the Veteran was less likely as not suffering from a head condition related to an in service (traumatic brain) injury.  

The examiner provided the following rationale:

Veteran suffered a mild traumatic brain injury manifested by concussion.  However, he continued to serve in the military at a normal level shortly after the injury.  In addition, for the next almost forty years, he was able to complete successful vocational training and work in a trade.  There is no evidence that the patient's history of anxiety/poor attention and a possible thought disorder as documented in his psychological testing is related to the one incident of mild TBI that occurred in 1963 given the long linear period of reasonable vocational and social functioning.

The Board also notes that treatment records from 1999 to 2000 indicate that the Veteran first had symptoms of depression after injuring his back in a workplace injury.  The Veteran had specifically reported in those records that his depression began after injuring his back and his acquired psychiatric disability symptoms were a result of his severe pain and inability to work.  The Veteran's past statements, overall, provide highly probative evidence against his claim.  


The Board has carefully considered the issues before the Board, particularly due to the fact that the Veteran parachuted during service (and the Board understands the difficulties associated with such training) and the service records are not complete.  Beyond the service records, and the injury the Veteran has cited (which the Board assumed occurred) the Board finds that the post-service treatment records provide particularly negative evidence against the Veteran's claims.  The statements of the Veteran today are not consistent with his prior statements regarding his problems. 

Although the Veteran may sincerely now believe that he has headaches, a back disability, a bilateral arm disability, a bilateral knee disability, a bilateral ankle disability and an acquired psychiatric disability related to his TBI during active duty service, and the Veteran is competent to report symptoms of disabilities such as pain, the issue of whether the Veteran has a diagnosis of a current disability as a result of active duty service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical question, the Board finds that the Veteran cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Simply stated, the best evidence in this case provides evidence against these claims. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and entitlement to service connection for residuals of a TBI, to include headaches, a back disability, a bilateral arm disability, a bilateral knee disability, a bilateral ankle disability and an acquired psychiatric disability is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its March 2008, October 2008, November 2008, January 2009, February 2009 and January 2011 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements and testimony.

As discussed above, the Veteran's service treatment records could not be located in their entirety and a memorandum to that effect was added to the claims file by the RO and sent to the Veteran.  In a case such as this where a Veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt doctrine, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board notes, however, that O'Hare does not create a presumption that the missing treatment records would, if they still existed, necessarily support the Veteran's complaint.  

Case law does not establish a heightened "benefit of the doubt" when the Veteran's service treatment records have been destroyed, only heightened duties of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the Veteran in developing the claim, and to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

As discussed above, the Board has given the Veteran the benefit of the doubt and assumed that all in-service incidents happened as described by the Veteran.  Even assuming an in-service injury and TBI, the issue of concern here is whether the Veteran's current disabilities are associated with a TBI that occurred 50 years prior.

The Veteran has been afforded an adequate examination on the issue of entitlement to service connection for residuals of a TBI and an acquired psychiatric disability.  VA provided the Veteran with an examination in May 2012.  As discussed above, the examination was more than adequate.  The Veteran's history was taken and a complete examination was conducted.  The examination report and opinion was given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded an adequate examination.

The Board notes that the Veteran was not provided a VA examination regarding the issues of entitlement to service connection for a back disability, bilateral arm disability, bilateral knee disability and bilateral ankle disability.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that the Veteran did not provide evidence of current diagnoses of a bilateral arm or bilateral ankle disability.  The Veteran did provide evidence of current diagnoses of a back disability and bilateral knee disability.  While the Veteran provided evidence of current disabilities, and evidence that he suffered a TBI during service, he did not submit any evidence of the disabilities during service, or any link between the current diagnoses and his service.  In fact, the Veteran's own statements and actions regarding his workplace injury provide evidence against these claims, as noted above.

Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran has current diagnoses of a bilateral arm disability and bilateral ankle disability, and there is no evidence that the Veteran's current diagnoses of a back disability and bilateral knee disability are associated with his service.  Several standards of McLendon are not met in this case.  Beyond this, there is significant evidence against these claims. 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the July 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       


ORDER

Entitlement to service connection for residuals of a TBI, to include headaches, is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral arm disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.





____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


